Case 2:19-cv-14029-ES-CLW Document 31 Filed 12/20/19 Page 1 of 1 PageID: 198




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
------------------------------------------------------x
BYRON BREEZE, JR.,                                        CASE NO.: 2:19-cv-14029-ES-CLW
on behalf of himself and all others
similarly situated,

                          Plaintiff,
                                                          NOTICE OF VOLUNTARY
                 v.                                       DISMISSAL WITHOUT PREJUDICE
                                                          AS TO FORMER DEFENDANT
                                                          PRIME MOTOR INNS, INC. ONLY

EH ASSOCIATES LLC,
a New Jersey limited liability company,
and OYO HOTELS AND HOMES LLC,
a Delaware limited liability company,

                           Defendants.
---------------------------------------------------X
         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, BYRON BREEZE,
JR., by and through undersigned counsel, hereby files this Notice of Voluntary Dismissal Without
Prejudice as to former defendant PRIME MOTOR INNS, INC. only.

DATED: Garden City, New York
       December 20, 2019


                                                          Respectfully submitted,

                                                          Bashian & Papantoniou, P.C.
                                                          Attorneys for Plaintiff
                                                          500 Old Country Road, Ste. 302
                                                          Garden City, NY 11530
                                                          Tel: (516) 279-1554
                                                          Fax: (516) 213-0339

                                                          By: /s/ Erik M. Bashian
                                                          ERIK M. BASHIAN, ESQ.
                                                          eb@bashpaplaw.com
